Per Curiam.
This is a proceeding asking the district court to adjust and allow the amount of compensation to respondents Cain and Harrington for their services as attorneys in this case in the district and supreme courts.
In the district court the testimony of a number of witnesses belonging to the legal profession was taken as to their opinion of the fair and reasonable value of the services performed. As was to be expected, there was a radi*626cal difference in these estimates. In a matter concerning the compensation of attorneys engaged in the trial of divorce cases appealed to this court, the supreme court is at liberty to exercise its own judgment and discretion, as well as to avail itself of the estimates placed by experts upon the value of the services.
After considering the record in the case, the testimony as to the amount of labor performed, and expenses incurred, and the opinions of the several witnesses, we have come to the conclusion that the compensation awarded respondents by the district court should be reduced. The amount allowed respondent Cain is reduced in the sum of $594.83, and the amount allowed respondent Harrington is reduced in the sum of $250. Each is required to pay the clerk of the district court, within 40 days, the difference between the amounts thus fixed and the amounts withdrawn by each under his attorney’s lien, and the district court is directed to enter judgment accordingly.
Modified, and remanded, with directions to enter judgment in accordance with this opinion.
Judgment accordingly.